Exhibit 10.1

 

RB&H Draft 11/30/07

 

WAIVER, AMENDMENT AND

TERM A-2 LOAN INCREMENTAL TERM LOAN AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER, AMENDMENT AND TERM A-2 LOAN INCREMENTAL TERM LOAN AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December       , 2007 (this
“Waiver” or this “Amendment”), is made among SYMMETRY MEDICAL INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto
as Subsidiary Guarantors, and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”),
as administrative agent for the Lenders under the Credit Agreement referenced
below (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and certain other agents are parties to an Amended and
Restated Credit Agreement, dated as of June 13, 2006 (the “Existing Credit
Agreement” and, as previously amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and conditions set forth therein. Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B.            The Borrower has delivered notice to the Administrative Agent and
the Lenders that management estimates that the Sheffield, U.K. operations of
Thornton Precision Components Limited, an indirect Subsidiary of the Borrower
(hereinafter “Sheffield”), engaged in potential irregularities in its financial
reporting during the period of time beginning in 1999 (or potentially earlier)
through October, 2007, resulting in an estimated impact on the Borrower’s
financial statements of approximately $24 million to $28 million (exclusive of
professional fees and other expenses relating to such potential irregularities),
and as a direct result of such financial misstatements (i)  certain
representations and warranties were incorrect and false in a material respect
when made and (ii) certain information provided under the affirmative covenants
was inaccurate, causing such covenants not to be complied with pursuant to the
terms of the Credit Agreement, in each case thereby resulting in Events of
Default (collectively, the “Sheffield Default”). In addition, as a result of its
investigation of the financial misstatements at Sheffield, the Borrower was
unable to deliver financial statements complying with Section 6.1(a) for the
fiscal quarter ending September 30, 2007 or the Compliance Certificate for such
fiscal quarter as required by Section 6.2(a) of the Credit Agreement, thereby
resulting in Events of Default (the “September 30, 2007 Financial Reporting
Default”). The Borrower has also failed to deliver (i) unaudited consolidated
and consolidating balance sheets of the Borrower and its Subsidiaries as of the
end of fourth fiscal quarter of fiscal year 2006 as required by Section 6.1(a),
together with the Compliance Certificate for such fiscal quarter as required by
Section 6.2(a), and (ii) the auditor’s report required by Section 6.1(b)(z), in
each case thereby resulting in Events of Default (collectively, the “2006
Reporting Default” and, together with the Sheffield Default and the September
30, 2007 Financial Reporting Default, the “Specified Events of Default”). The
Borrower has requested that the Required Lenders waive the Specified Events of
Default.

 

--------------------------------------------------------------------------------


 

C.            The Borrower has also informed the Administrative Agent and the
Lender that it desires to acquire, indirectly through two of its wholly-owned
subsidiaries, substantially all of the assets, real estate and properties held
in connection with, necessary for, or material to the business and operations of
DePuy Orthopaedics, Inc.’s (“DePuy”) New Bedford, Massachusetts operations (the
“DePuy Acquisition”) pursuant to the Asset Purchase Agreement, dated as of
December       , 2007 (together with the other transaction documents required
therein, “DePuy Acquisition Documents”), by and among DePuy, Symmetry Medical
New Bedford, LLC (“New Bedford LLC”) and Symmetry New Bedford Real Estate, LLC
(“New Bedford Real Estate LLC”). In connection with the DePuy Acquisition, the
Borrower has requested that the Term A-2 Loan Lenders (as defined below) make
incremental term loans to the Borrower under the Section 2.21 of the Credit
Agreement in an aggregate principal amount of up to $60,000,000 (the “Term A-2
Loans”) on the terms and conditions set forth herein.

 

D.            The Administrative Agent and the Lenders have agreed to waive the
Specified Events of Default and the Term A-2 Loan Lenders have agreed to provide
the Term A-2 Loans, in each case in accordance with, and subject to, the terms
and conditions set forth herein, including without limitation, the amendments to
the Credit Agreement set forth below.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


ARTICLE I


 


LIMITED WAIVER


 

Based upon the representations and warranties contained herein, the
Administrative Agent and the Required Lenders hereby waive the Specified Events
of Default, but only to the extent that (i) any Sheffield Default is a direct
result of the financial reporting irregularities at Sheffield, and (ii) no Event
of Default under Section 9.1(n) or 9.1(o) (as amended by this Amendment) ever
occurs and is continuing. This Waiver shall be effective only with regard to the
Specified Events of Default and shall not act as a waiver or consent with
respect to any other Default or Event of Default under the Credit Agreement or
any other Credit Document.

 


ARTICLE II


 


CONSENT TO ACQUISITION AND INCREMENTAL TERM LOANS


 

Based upon the representations and warranties contained herein and subject to
the satisfaction of the conditions precedent set forth in Article VI hereof, the
Administrative Agent and the Required Lenders hereby (i) consent to the
consummation of the DePuy Acquisition by the Borrower on the terms and
conditions set forth in the DePuy Acquisition Documents, (ii) agree that the
DePuy Acquisition shall be deemed to be a Permitted Acquisition, (iii) agree
that, with respect to the DePuy Acquisition only, except for the requirements
set forth in Article VI of

 

2

--------------------------------------------------------------------------------


 

this Amendment, the Borrower shall not have to comply with any requirements in
the Credit Agreement for Permitted Acquisitions, and (iv) agree that the Pro
Forma Financial Covenant Calculations (as defined below) delivered in connection
with the incurrence of the Term A-2 Loans satisfy the requirements set forth in
Sections 2.21(a)(iv) and 2.21(e)(i)(B)(y) of the Credit Agreement.

 


ARTICLE III


 


TERMS OF INCREMENTAL TERM LOANS


 


3.1           COMMITMENTS. EACH TERM A-2 LOAN LENDER SEVERALLY AGREES, SUBJECT
TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE A LOAN (EACH, A
“TERM A-2 LOAN,” AND COLLECTIVELY, THE “TERM A-2 LOANS”) TO THE BORROWER ON THE
TERM A-2 LOAN EFFECTIVE DATE IN A PRINCIPAL AMOUNT NOT TO EXCEED ITS TERM A-2
LOAN COMMITMENT. A LENDER’S “TERM A-2 LOAN COMMITMENT” SHALL MEAN THE COMMITMENT
OF SUCH LENDER TO MAKE TERM A-2 LOANS IN AN AGGREGATE PRINCIPAL AMOUNT SET FORTH
FOR SUCH LENDER IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO SECTION 11.7(B) OF THE CREDIT AGREEMENT AS SUCH LENDER’S “TERM A-2 LOAN
COMMITMENT,” AS SUCH AMOUNT MAY BE REDUCED AT OR PRIOR TO SUCH TIME PURSUANT TO
THE TERMS HEREOF. THE AGGREGATE AMOUNT OF THE TERM A-2 LOAN COMMITMENTS IS
$60,000,000. THE TERM A-2 LOANS SHALL BE DEEMED TO BE INCREMENTAL TERM LOANS
MADE IN ACCORDANCE WITH SECTION 2.21 OF THE CREDIT AGREEMENT.


 


3.2           APPLICABLE MARGIN PERCENTAGES. THE APPLICABLE PERCENTAGE FOR THE
TERM A-2 LOANS SHALL BE THE APPLICABLE PERCENTAGES FOR SUCH TYPE OF TERM A-2
LOANS, AS DETERMINED IN ACCORDANCE THE TERMS OF THE CREDIT AGREEMENT.


 


3.3           MATURITY. THE MATURITY DATE FOR THE TERM A-2 LOANS WILL BE THE
TERM A-1 LOAN MATURITY DATE (I.E., JUNE 13, 2011).


 


3.4           AMORTIZATION. THE BORROWER WILL REPAY THE AGGREGATE OUTSTANDING
PRINCIPAL OF THE TERM A-2 LOANS AS FOLLOWS:


 

Date

 

Payment Amount

 

March 31, 2008

 

$

750,000

 

June 30, 2008

 

$

750,000

 

September 30, 2008

 

$

750,000

 

December 31, 2008

 

$

750,000

 

March 31, 2009

 

$

1,500,000

 

June 30, 2009

 

$

1,500,000

 

September 30, 2009

 

$

1,500,000

 

December 31, 2009

 

$

1,500,000

 

March 31, 2010

 

$

2,250,000

 

June 30, 2010

 

$

2,250,000

 

September 30, 2010

 

$

2,250,000

 

December 31, 2010

 

$

2,250,000

 

 


3

--------------------------------------------------------------------------------



 

Date

 

Payment Amount

 

March 31, 2011

 

$

2,250,000

 

Term A-1 Loan Maturity Date

 

$

39,750,000

 


 


3.5           USE OF PROCEEDS. THE PROCEEDS OF THE TERM A-2 LOANS SHALL BE USED
SOLELY (I) TO FINANCE IN PART THE DEPUY ACQUISITION, (II) TO REPAY CERTAIN
REVOLVING LOANS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT, AND (III) TO
PAY FEES AND EXPENSES IN CONNECTION WITH THE TRANSACTIONS DESCRIBED HEREIN IN
AMOUNTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


ARTICLE IV


 


AMENDMENTS


 


4.1           NEW DEFINED TERMS. THE FOLLOWING DEFINED TERMS ARE HEREBY ADDED TO
SECTION 1.1 OF THE CREDIT AGREEMENT IN PROPER ALPHABETICAL ORDER:


 


“CURRENT FILER” SHALL MEAN ANY TIME THAT THE BORROWER IS CURRENT IN FILING ITS
REPORTS (INCLUDING QUARTERLY AND ANNUAL FINANCIAL STATEMENTS) UNDER SECTION 13
AND 15(D) OF THE EXCHANGE ACT.


 


“INCREMENTAL MARGINS” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN SECTION
2.21(D)(IV).


 


“SEC FILER SUBLIMIT” SHALL MEAN (I) AT ANY TIME PRIOR TO THE TERM A-2 LOAN
EFFECTIVE DATE, $24,000,000 AND (II) AT ANY TIME AFTER THE TERM A-2 LOAN
EFFECTIVE DATE, AN AMOUNT EQUAL TO THE AGGREGATE REVOLVING CREDIT EXPOSURE
IMMEDIATELY FOLLOWING THE REPAYMENT OF REVOLVING LOANS WITH THE PROCEEDS OF THE
TERM A-2 LOANS PLUS THE LESSER OF (A) $10,000,000 OR (B) THE AGGREGATE AMOUNT OF
THE REVOLVING LOANS REPAID WITH THE PROCEEDS OF THE TERM A-2 LOANS.


 


“SHEFFIELD” SHALL MEAN THE SHEFFIELD, U.K. OPERATIONS OF THORNTON PRECISION
COMPONENTS LIMITED, A SUBSIDIARY OF THE BORROWER.


 


“TERM A-2 AMENDMENT DATE” SHALL MEAN THE DATE OF THE TERM A-2 LOAN AMENDMENT.


 


“TERM A-2 LOAN AMENDMENT” SHALL MEAN THE WAIVER, AMENDMENT AND TERM A-2 LOAN
INCREMENTAL TERM LOAN AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, DATED
AS OF DECEMBER       , 2007, AMONG THE BORROWER, THE SUBSIDIARY GUARANTORS, AND
THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS.


 


“TERM A-2 LOAN EFFECTIVE DATE” SHALL MEAN THE DATE UPON WHICH THE CONDITIONS
PRECEDENT TO MAKING THE TERM A-2 LOANS SET FORTH IN ARTICLE VI OF THE TERM A-2
LOAN AMENDMENT ARE SATISFIED OR WAIVED IN ACCORDANCE WITH THEIR TERMS.

 

4

--------------------------------------------------------------------------------


 


4.2           DEFINITION OF APPLICABLE PERCENTAGE.


 

(A)           THE MATRIX IN THE DEFINITION OF “APPLICABLE PERCENTAGE” IN SECTION
1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:

 

 

Level

 

Total
Leverage Ratio

 

Applicable
LIBOR
Margin

 

Applicable
Base Rate
Margin

 

Applicable
Commitment
Fee
Percentage

 

I

 

Greater than or equal to 2.0 to 1.0

 

2.25

%

1.25

%

0.375

%

II

 

Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0

 

1.75

%

0.75

%

0.375

%

III

 

Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0

 

1.50

%

0.50

%

0.300

%

IV

 

Less than 1.0 to 1.0

 

1.25

%

0.25

%

0.250

%

 

(B)           THE FOLLOWING IS ADDED AS A NEW PARAGRAPH AT THE END OF THE
DEFINITION OF “APPLICABLE PERCENTAGE”:

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY, AT ANY TIME THAT THE BORROWER IS NOT A
CURRENT FILER PRIOR TO MARCH 31, 2008 (I) THE APPLICABLE LIBOR MARGIN AND BASE
RATE MARGIN AT ALL LEVELS SET FORTH ABOVE SHALL BE INCREASED BY 0.50%, AND (II)
THE APPLICABLE LIBOR MARGIN AND BASE RATE MARGIN WILL BE DETERMINED IN
ACCORDANCE WITH LEVEL I ABOVE (NOTWITHSTANDING THE ACTUAL TOTAL LEVERAGE RATIO).

 


4.3           SEC FILER SUBLIMIT.


 

(A)           CLAUSE (Z) OF SECTION 2.1(C) OF THE CREDIT AGREEMENT IS AMENDED
AND RESTATED AS FOLLOWS:

 

(Z) THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD EXCEED (A) AT ANY TIME THE
BORROWER IS NOT A CURRENT FILER, THE LESSER OF (I)(A) SEC FILER SUBLIMIT AT SUCH
TIME OR (B) THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME, OR (II) AT
ANY TIME THE BORROWER IS A CURRENT FILER, THE AGGREGATE REVOLVING CREDIT
COMMITMENTS AT SUCH TIME.

 

(B)           SECTION 2.6(D) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:

 

(D)           IN THE EVENT THAT THE AGGREGATE REVOLVING CREDIT EXPOSURE
(EXCLUDING THE AGGREGATE AMOUNT OF ANY SWINGLINE LOANS TO BE REPAID WITH
PROCEEDS OF REVOLVING LOANS MADE ON THE DATE OF DETERMINATION) SHALL (I) AT ANY
TIME THE BORROWER IS NOT A CURRENT FILER, EXCEED THE SEC FILER SUBLIMIT AT SUCH
TIME (AFTER GIVING EFFECT TO ANY CONCURRENT TERMINATION OR REDUCTION OF THE
REVOLVING CREDIT COMMITMENTS) OR (II) AT ANY TIME THE BORROWER IS A CURRENT
FILER, EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME (AFTER
GIVING EFFECT TO ANY CONCURRENT TERMINATION OR REDUCTION THEREOF), THE BORROWER

 

5

--------------------------------------------------------------------------------


 

WILL, WITHIN TWO (2) BUSINESS DAYS AFTER SUCH TIME, PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE SWINGLINE LOANS AND, TO THE EXTENT OF ANY EXCESS
REMAINING AFTER PREPAYMENT IN FULL OF OUTSTANDING SWINGLINE LOANS, THE
OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING LOANS IN THE AMOUNT OF SUCH
EXCESS; PROVIDED THAT, TO THE EXTENT SUCH EXCESS AMOUNT IS GREATER THAN THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS AND REVOLVING LOANS OUTSTANDING
IMMEDIATELY PRIOR TO THE APPLICATION OF SUCH PREPAYMENT, THE AMOUNT SO PREPAID
SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT AND HELD IN THE CASH COLLATERAL
ACCOUNT AS COVER FOR LETTER OF CREDIT EXPOSURE, AS MORE PARTICULARLY DESCRIBED
IN SECTION 3.8, AND THEREUPON SUCH CASH SHALL BE DEEMED TO REDUCE THE AGGREGATE
LETTER OF CREDIT EXPOSURE BY AN EQUIVALENT AMOUNT.

 


4.4           SECTION 2.21(D)(IV) OF THE CREDIT AGREEMENT IS AMENDED AND
RESTATED AS FOLLOWS:


 

(IV)          HAVE SUCH AMORTIZATION AND PRICING AS MAY BE AGREED BY THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE INCREMENTAL TERM LENDERS PROVIDING
SUCH SERIES OF INCREMENTAL TERM LOANS PURSUANT TO THE PROVISIONS OF THIS SECTION
2.21; PROVIDED, HOWEVER, THAT IF THE MARGINS TO BE ADDED TO THE BASE RATE AND
THE LIBOR RATE FOR ANY SERIES OF INCREMENTAL TERM LOANS (ANY SUCH MARGIN, AN
“INCREMENTAL MARGIN”) ARE MORE THAN 0.50% GREATER THAN THE MARGINS SET FORTH FOR
ANY TERM LOANS OR ANY OUTSTANDING SERIES OF INCREMENTAL TERM LOANS IN THE
DEFINITION OF “APPLICABLE PERCENTAGE” CONTAINED IN SECTION 1.1 OR IN ANY
AMENDMENT RELATED TO THE ISSUANCE OF A SERIES OF INCREMENTAL TERM LOANS, THE
APPLICABLE PERCENTAGES FOR OUTSTANDING TERM LOANS AND ANY OUTSTANDING SERIES OF
INCREMENTAL TERM LOANS SHALL AUTOMATICALLY BE INCREASED TO ANY EXTENT REQUIRED
SO THAT THE MARGIN OR MARGINS APPLICABLE THERETO ARE EQUAL TO 0.50% LESS THAN
THE MARGIN FOR SUCH SERIES OF INCREMENTAL TERM LOANS, WITHOUT ANY ACTION OR
CONSENT OF THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER; AND

 


4.5           CURRENT FILER. THE FOLLOWING IS ADDED AS A NEW SECTION 5.24:


 


5.24         CURRENT FILER. TO THE EXTENT THAT THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT ARE MADE OR DEEMED MADE, SUCH
REPRESENTATIONS AND WARRANTIES SHALL NOT BE DEEMED INCORRECT, FALSE OR
MISLEADING SOLELY ON ACCOUNT OF THE ACCOUNTING IRREGULARITIES OF SHEFFIELD,
INCLUDING ANY OVERSTATEMENT OF REVENUE, INVENTORY AND OTHER MATTERS, RESULTING
IN AN ESTIMATED IMPACT OF APPROXIMATELY $24 MILLION TO $28 MILLION (EXCLUSIVE OF
PROFESSIONAL FEES AND OTHER EXPENSES RELATING TO SUCH POTENTIAL IRREGULARITIES),
SO LONG AS THE FINANCIAL IMPACT OF SUCH ACCOUNTING IRREGULARITIES DOES NOT
RESULT IN AN EVENT OF DEFAULT UNDER SECTION 9.1(O).


 


4.6           FINANCIAL REPORTING.


 

(A)           SECTION 6.1(A) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:

 


(A)           WITHIN FORTY-FIVE (45) DAYS (OR, IF EARLIER AND IF APPLICABLE TO
THE BORROWER, THE QUARTERLY REPORT DEADLINE UNDER THE EXCHANGE ACT RULES AND
REGULATIONS) AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR, BEGINNING WITH THE SECOND FISCAL QUARTER OF FISCAL YEAR 2006,
UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND

 

6

--------------------------------------------------------------------------------


 


UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS FOR
THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL QUARTER THEN ENDED AND FOR THAT
PORTION OF THE FISCAL YEAR THEN ENDED, IN EACH CASE SETTING FORTH COMPARATIVE
CONSOLIDATED (OR CONSOLIDATING) FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF NOTES REQUIRED BY
GAAP AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) APPLIED ON A BASIS CONSISTENT
WITH THAT OF THE PRECEDING QUARTER OR CONTAINING DISCLOSURE OF THE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF
ACCOUNTING PRINCIPLES AND PRACTICES DURING SUCH QUARTER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, SOLELY WITH RESPECT TO THE DELIVERY OF THE FINANCIAL
STATEMENTS REQUIRED BY THIS SECTION 6.1(A) FOR THE FISCAL QUARTER ENDING
DECEMBER 31, 2007, THE BORROWER SHALL NOT BE REQUIRED TO RESTATE SUCH FINANCIAL
STATEMENTS IF A RESTATEMENT OF SUCH FINANCIAL STATEMENTS WOULD, AS A RESULT OF
THE SHEFFIELD ACCOUNTING ISSUES, OTHERWISE BE NECESSARY IN ORDER TO COMPLY WITH
THE TERMS OF THIS SECTION 6.1(A); AND


 

(B)           SECTION 6.1(B) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:

 

(B)           WITHIN NINETY (90) DAYS (OR, IF EARLIER AND IF APPLICABLE TO THE
BORROWER, THE ANNUAL REPORT DEADLINE UNDER THE EXCHANGE ACT RULES AND
REGULATIONS) AFTER THE END OF EACH FISCAL YEAR, BEGINNING WITH THE 2006 FISCAL
YEAR, AN AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING STATEMENTS OF INCOME, CASH
FLOWS AND STOCKHOLDERS’ EQUITY FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR THEN ENDED, INCLUDING THE NOTES THERETO, IN EACH CASE SETTING FORTH
COMPARATIVE FIGURES AS OF THE END OF AND FOR THE PRECEDING FISCAL YEAR, AND, TO
THE EXTENT AUDITED, CERTIFIED BY ERNST & YOUNG LLP OR ANOTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM OF RECOGNIZED NATIONAL STANDING REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH A REPORT THEREON BY SUCH
ACCOUNTANTS THAT IS NOT QUALIFIED AS TO GOING CONCERN OR SCOPE OF AUDIT AND TO
THE EFFECT THAT SUCH AUDITED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE DATES AND FOR THE PERIODS INDICATED IN
ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THAT OF THE PRECEDING
YEAR OR CONTAINING DISCLOSURE OF THE EFFECT ON THE FINANCIAL CONDITION OR
RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF ACCOUNTING PRINCIPLES
AND PRACTICES DURING SUCH YEAR.

 

(C)           SECTION 6.2(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE PHRASE “(INCLUDING WITH RESPECT TO FINANCIAL STATEMENTS AS OF THE
END OF AND FOR THE FOURTH FISCAL QUARTER OF EACH FISCAL YEAR)” IN THE FIRST
SENTENCE THEREOF.

 

(D)           SECTION 6.2(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE PHRASE “THIRTY (30)” IN THE FIRST SENTENCE THEREOF WITH THE PHRASE
“SIXTY (60)”.

 


4.7           EVENTS OF DEFAULT. SECTION 9.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORD “OR” AT THE END OF SUBSECTION (L), REPLACING THE
PERIOD “.” AT THE END OF SUBSECTION (M) WITH “;”, AND ADDING THE FOLLOWING NEW
SUBSECTIONS (N) AND (O):

 

7

--------------------------------------------------------------------------------


 


(N)           THE BORROWER IS NOT A CURRENT FILER AT ANY TIME ON OR AFTER MARCH
31, 2008; OR


 


(O)           THE REQUIRED LENDERS REASONABLY DETERMINE, WHICH DETERMINATION MAY
BE MADE BASED UPON A PUBLIC ANNOUNCEMENT BY THE BORROWER OF ESTIMATED FINANCIAL
IMPACT OR ON OTHER INFORMATION OBTAINED BY THEM, THAT (I) THE TOTAL FINANCIAL
IMPACT OF THE ACCOUNTING IRREGULARITIES OF SHEFFIELD (THE “SHEFFIELD ACCOUNTING
ISSUES”) EXCEEDS $28 MILLION BY A MATERIAL AMOUNT, OR (II) THE SHEFFIELD
ACCOUNTING ISSUES HAVE AN ADVERSE EFFECT IN EXCESS OF $1 MILLION ON 2007
REVENUES OR EARNINGS FOR THE BORROWER, IN EACH CASE, EXCLUSIVE OF PROFESSIONAL
FEES AND OTHER EXPENSES RELATING TO THE SHEFFIELD ACCOUNTING ISSUES. FOR
PURPOSES OF THIS SECTION 9.1(O) “MATERIAL AMOUNT” SHALL MEAN TEN PERCENT (10%)
OR MORE.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent (on behalf of itself and the Required
Lenders) and the Term A-2 Loan Lenders to enter into this Amendment and to
induce the Term A-2 Loan Lenders to extend the credit contemplated hereby, each
of the Borrower and the Subsidiary Guarantors represents and warrants,
immediately after giving effect to the DePuy Acquisition and the other
transactions contemplated by the DePuy Acquisition Documents or this Amendment,
as follows:

 


5.1           FINANCIAL MATTERS.


 

(A)           THE UNAUDITED, PRELIMINARY CONSOLIDATED PRO FORMA BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF SEPTEMBER 30, 2007, A COPY OF WHICH HAS
HERETOFORE BEEN PREPARED AND DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE
AGENT, GIVES PRO FORMA EFFECT TO THE CONSUMMATION OF THE DEPUY ACQUISITION, THE
BORROWING OF THE TERM A-2 LOANS, THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT AND THE PAYMENT OF TRANSACTION FEES AND EXPENSES RELATED TO THE
FOREGOING, ALL AS IF SUCH EVENTS HAD OCCURRED ON SUCH DATE (THE “TERM A-2 PRO
FORMA BALANCE SHEET”). THE TERM A-2 PRO FORMA BALANCE SHEET HAS BEEN PREPARED IN
ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP AND
SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AND, BASED ON STATED ASSUMPTIONS MADE IN
GOOD FAITH AND HAVING A REASONABLE BASIS SET FORTH THEREIN, PRESENTS FAIRLY IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND
ITS SUBSIDIARIES ON AN UNAUDITED PRO FORMA BASIS AS OF THE DATE SET FORTH
THEREIN AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED
ABOVE.

 

(B)           THE BORROWER HAS PREPARED, AND HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT A COPY OF, CONSOLIDATED ANNUAL PROJECTED BALANCE SHEETS AND
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
FIVE (5)-YEAR PERIOD BEGINNING WITH THE YEAR ENDING DECEMBER 31, 2007, GIVING
EFFECT TO THE CONSUMMATION OF THE DEPUY ACQUISITION, THE BORROWING OF THE TERM
A-2 LOANS, THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT
OF TRANSACTION FEES AND EXPENSES RELATED TO THE FOREGOING (THE “TERM A-2
PROJECTIONS”). IN THE GOOD FAITH OPINION OF MANAGEMENT OF THE BORROWER, THE
ASSUMPTIONS USED IN THE PREPARATION OF THE TERM A-2 PROJECTIONS WERE FAIR,
COMPLETE AND REASONABLE WHEN MADE

 

8

--------------------------------------------------------------------------------


 

AND CONTINUE TO BE FAIR, COMPLETE AND REASONABLE AS OF THE DATE HEREOF. THE TERM
A-2 PROJECTIONS HAVE BEEN PREPARED IN GOOD FAITH BY THE EXECUTIVE AND FINANCIAL
PERSONNEL OF THE BORROWER, ARE COMPLETE AND REPRESENT A REASONABLE ESTIMATE OF
THE FUTURE PERFORMANCE AND FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES, SUBJECT TO THE UNCERTAINTIES AND APPROXIMATIONS INHERENT IN ANY
PROJECTIONS.

 

(C)           THE BORROWER HAS PREPARED, AND HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS A COPY OF THE PRO FORMA FINANCIAL COVENANT
CALCULATIONS (AS DEFINED BELOW).

 

(D)           THE PRO FORMA BALANCE SHEET, THE PROJECTIONS AND THE PRO FORMA
FINANCIAL COVENANT CALCULATIONS HAVE BEEN PREPARED BY BORROWER PRIOR TO, AND DO
NOT REFLECT ANY ADJUSTMENTS OR CHANGES TO FINANCIAL DATA THAT WILL BE
INCORPORATED IN, THE RESTATEMENT OF THE BORROWER’S FINANCIAL STATEMENTS AS A
RESULT OF THE SHEFFIELD ACCOUNTING ISSUES.

 


5.2           OWNERSHIP OF PROPERTIES. SCHEDULE 5.2 TO THIS AMENDMENT LISTS, ALL
REAL PROPERTY INTERESTS TO BE ACQUIRED BY THE BORROWER IN CONNECTION WITH THE
DEPUY ACQUISITION, INDICATING IN EACH CASE THE IDENTITY OF THE OWNER, THE
ADDRESS OF THE PROPERTY, THE NATURE OF THE USE OF THE PREMISES, AND WHETHER SUCH
INTEREST IS A LEASEHOLD OR FEE OWNERSHIP INTEREST.


 


5.3           INSURANCE. SCHEDULE 5.3 SETS FORTH A TRUE AND COMPLETE SUMMARY OF
ALL INSURANCE POLICIES OR ARRANGEMENTS CARRIED OR MAINTAINED BY THE BORROWER
IMMEDIATELY AFTER THE CONSUMMATION OF THE DEPUY ACQUISITION, INDICATING IN EACH
CASE THE INSURER, POLICY NUMBER, EXPIRATION, AMOUNT AND TYPE OF COVERAGE AND
DEDUCTIBLES.


 


5.4           CERTAIN TRANSACTIONS.


 

(A)           AS OF THE TERM A-2 LOAN EFFECTIVE DATE, (I) ALL CONDITIONS TO THE
OBLIGATIONS OF DEPUY UNDER THE DEPUY ACQUISITION DOCUMENTS TO CONSUMMATE THE
DEPUY ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY SHALL HAVE
BEEN SATISFIED OR WAIVED IN WRITING, (II) ALL FUNDS ADVANCED BY THE LENDERS ON
THE TERM A-2 LOAN EFFECTIVE DATE WILL BE USED TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE DEPUY ACQUISITION DOCUMENTS AND FOR OTHER PERMITTED USES
UNDER SECTION 3.5 OF THIS AMENDMENT AND (III) THE DEPUY ACQUISITION AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THE DEPUY ACQUISITION DOCUMENTS WILL BE
CONSUMMATED IN ACCORDANCE WITH THE DEPUY ACQUISITION DOCUMENTS.

 

(B)           AS OF THE TERM A-2 LOAN EFFECTIVE DATE, TO THE BEST OF THE
BORROWER’S AND ITS SUBSIDIARIES’ KNOWLEDGE, THE REPRESENTATIONS AND WARRANTIES
UNDER THE DEPUY ACQUISITION DOCUMENTS ARE TRUE AND CORRECT (EXCEPT TO THE EXTENT
THAT ANY SUCH REPRESENTATIONS AND WARRANTIES SPEAK ONLY TO A PRIOR DATE, IN
WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT
AS OF SUCH PRIOR DATE), BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE DEPUY ACQUISITION DOCUMENTS
(OR, TO THE EXTENT MADE AS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THE DEPUY ACQUISITION DOCUMENTS, WILL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY).

 


5.5           INITIAL REPRESENTATIONS AND WARRANTIES. AFTER GIVING EFFECT TO
THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT
LIMITATION THE CONSUMMATION OF THE

 

9

--------------------------------------------------------------------------------


 


DEPUY ACQUISITION, THE BORROWING OF THE TERM A-2 LOANS, THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT OF TRANSACTION FEES AND EXPENSES
RELATED TO THE FOREGOING, EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND ITS SUBSIDIARIES CONTAINED IN THE EXISTING CREDIT AGREEMENT AND IN
THE OTHER CREDIT DOCUMENTS IS TRUE AND CORRECT ON AND AS OF THE DATE HEREOF WITH
THE SAME EFFECT AS IF MADE ON AND AS OF THE DATE HEREOF (EXCEPT AS PERMITTED
PURSUANT TO SECTION 5.24 (AS AMENDED BY THIS AMENDMENT) OF THE CREDIT AGREEMENT
AND EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED
TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR
WARRANTY IS TRUE AND CORRECT AS OF SUCH DATE).


 


5.6           NO DEFAULT. AFTER GIVING EFFECT TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION THE CONSUMMATION
OF THE DEPUY ACQUISITION, THE BORROWING OF THE TERM A-2 LOANS, THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT OF TRANSACTION FEES
AND EXPENSES RELATED TO THE FOREGOING, NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


ARTICLE VI


 


CONDITIONS


 


6.1           CONDITIONS TO MAKING TERM A-2 LOANS. THE OBLIGATION OF EACH TERM
A-2 LENDERS TO MAKE ITS TERM A-2 LOAN IN CONNECTION WITH THIS AMENDMENT IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EXECUTED COUNTERPARTS
OF THIS AMENDMENT FROM THE BORROWER, EACH SUBSIDIARY GUARANTOR AND THE TERM A-2
LOAN LENDERS, AND EXECUTED COUNTERPARTS OF THE CONSENT TO WAIVER, AMENDMENT AND
TERM A-2 LOAN INCREMENTAL TERM LOAN AMENDMENT FROM THE REQUIRED LENDERS.

 

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED AS OF THE TERM A-2 LOAN EFFECTIVE DATE (UNLESS OTHERWISE SPECIFIED) AND,
EXCEPT FOR THE NOTES AND ANY CERTIFICATES OR INSTRUMENTS REQUIRED TO BE
DELIVERED UNDER THE SECURITY DOCUMENTS, IN SUFFICIENT COPIES AS REASONABLY
DETERMINED BY THE ADMINISTRATIVE AGENT:

 

(I)            IF REQUESTED IN WRITING BY THE APPROPRIATE TERM A-2 LOAN LENDER,
A TERM A-2 NOTE FOR EACH TERM A-2 LOAN LENDER THAT IS A PARTY HERETO AS OF THE
TERM A-2 LOAN EFFECTIVE DATE, IN THE AMOUNT OF SUCH LENDER’S TERM A-2 LOAN
COMMITMENT, DULY COMPLETED IN ACCORDANCE WITH THE RELEVANT PROVISIONS OF SECTION
2.4(D) OF THE CREDIT AGREEMENT AND EXECUTED BY THE BORROWER;

 

(II)           A JOINDER TO THE SUBSIDIARY GUARANTY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, DULY COMPLETED AND EXECUTED
BY EACH OF NEW BEDFORD LLC AND NEW BEDFORD REAL ESTATE LLC;

 

(III)          A JOINDER TO THE SECURITY AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, DULY COMPLETED AND EXECUTED
BY EACH OF NEW BEDFORD LLC AND NEW BEDFORD REAL ESTATE LLC;

 

10

--------------------------------------------------------------------------------


 

(IV)          A PLEDGE AMENDMENT TO THE SECURITY AGREEMENT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, DULY COMPLETED
AND EXECUTED BY THE BORROWER, GRANTING THE ADMINISTRATIVE AGENT A SECURITY
INTEREST IN ALL OF THE BORROWER’S EQUITY INTERESTS IN EACH OF NEW BEDFORD LLC
AND NEW BEDFORD REAL ESTATE LLC;

 

(V)           A MORTGAGE WITH RESPECT TO (A) EACH PARCEL OF REALTY OWNED BY
SYMMETRY MEDICAL SSI REAL ESTATE, LLC AND (B) EACH PARCEL OF OWNED REALTY
ACQUIRED IN CONNECTION WITH THE DEPUY ACQUISITION, IN EACH CASE DULY COMPLETED
AND EXECUTED BY THE APPLICABLE CREDIT PARTY, AND SUCH DOCUMENTS RELATING TO ANY
SUCH REALTY AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, (X) POLICIES OF TITLE INSURANCE FOR SUCH REALTY
FROM TITLE INSURANCE COMPANIES WITH RESPECT THERETO, AS ENDORSED IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH SUCH
COINSURANCE AND REINSURANCE AS MAY BE REASONABLY REQUIRED BY THE ADMINISTRATIVE
AGENT, INSURING SUCH MORTGAGE, AS A VALID FIRST LIEN ON THE REALTY, FREE OF
LIENS OTHER THAN PERMITTED LIENS OR OTHER EXCEPTIONS TO TITLE APPROVED AND
ACCEPTED BY THE ADMINISTRATIVE AGENT, (Y) SURVEYS FOR SUCH REALTY, AND (Z) FLOOD
CERTIFICATIONS FOR SUCH REALTY, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(VI)          AN AMENDMENT OF EACH MORTGAGE EXECUTED AND DELIVERED IN CONNECTION
WITH THE EXISTING CREDIT AGREEMENT, AND SUCH DOCUMENTS RELATING TO ANY SUCH
REALTY AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDING,
WITHOUT LIMITATION, AN ENDORSEMENT TO THE TITLE INSURANCE POLICY FOR EACH SUCH
MORTGAGE, INSURING SUCH AMENDMENTS AND RESTATEMENTS OF THE MORTGAGE AS A VALID
FIRST LIEN ON THE REALTY, FREE OF LIENS OTHER THAN PERMITTED LIENS OR OTHER
EXCEPTIONS TO TITLE APPROVED AND ACCEPTED BY THE ADMINISTRATIVE AGENT;

 

(VII)         THE FAVORABLE OPINIONS OF (A) BARRETT & MCNAGNY, LLP, SPECIAL
COUNSEL TO NEW BEDFORD LLC AND NEW BEDFORD REAL ESTATE LLC, AND (B) LOCAL
COUNSEL TO THE CREDIT PARTIES IN SUCH JURISDICTIONS AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(VIII)        COMPLETE AND FINAL COPIES OF ALL OF THE DEPUY ACQUISITION
DOCUMENTS CERTIFIED BY AN OFFICER OF THE BORROWER AS TRUE, CORRECT AND COMPLETE,
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
EVIDENCING THAT THE AGGREGATE PURCHASE PRICE FOR THE DEPUY ACQUISITION SHALL NOT
EXCEED $45,000,000 (EXCLUDING ANY ADJUSTMENTS PERMITTED PURSUANT TO THE DEPUY
ACQUISITION DOCUMENTS).

 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER, CERTIFYING THAT (I) AS OF THE TERM A-2 LOAN
EFFECTIVE DATE, ALL REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (INCLUDING IN
THIS AMENDMENT) QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT AND THOSE NOT
SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, BOTH IMMEDIATELY
BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION THE CONSUMMATION OF THE DEPUY
ACQUISITION, THE BORROWING OF THE TERM A-2 LOANS, THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT OF TRANSACTION FEES AND EXPENSES
RELATED TO THE FOREGOING (EXCEPT AS PERMITTED PURSUANT TO SECTION 5.24 (AS

 

11

--------------------------------------------------------------------------------


 

AMENDED BY THIS AMENDMENT) OF THE CREDIT AGREEMENT AND EXCEPT TO THE EXTENT ANY
SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND CORRECT
(IF QUALIFIED AS TO MATERIALITY) OR TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE), (II) NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE TERM A-2 LOAN EFFECTIVE DATE,
BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE TERM A-2 LOANS TO BE MADE
ON SUCH DATE AND (III) ALL CONDITIONS TO THE EXTENSIONS OF CREDIT SET FORTH IN
THIS AMENDMENT HAVE BEEN SATISFIED OR WAIVED AS REQUIRED HEREUNDER.

 

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
CORPORATE SECRETARY OR ASSISTANT SECRETARY OF THE SOLE MEMBER OF EACH OF NEW
BEDFORD LLC AND NEW BEDFORD REAL ESTATE LLC, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING (I) THAT ATTACHED THERETO
IS A TRUE AND COMPLETE COPY OF THE CERTIFICATE OF FORMATION AND ALL AMENDMENTS
THERETO OF SUCH SUBSIDIARY, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF
STATE OF THE STATE OF DELAWARE, AND THAT THE SAME HAS NOT BEEN AMENDED SINCE THE
DATE OF SUCH CERTIFICATION, (II) THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT OF SUCH SUBSIDIARY, AS THEN IN
EFFECT AND AS IN EFFECT AT ALL TIMES FROM THE DATE ON WHICH THE RESOLUTIONS
REFERRED TO IN CLAUSE (III) BELOW WERE ADOPTED TO AND INCLUDING THE DATE OF SUCH
CERTIFICATE, AND (III) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS ADOPTED BY THE SOLE MEMBER OF SUCH SUBSIDIARY, AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY, AND AS TO THE INCUMBENCY AND GENUINENESS OF
THE SIGNATURE OF EACH OFFICER OF SUCH SUBSIDIARY EXECUTING THIS AMENDMENT OR ANY
OF SUCH OTHER CREDIT DOCUMENTS, AND ATTACHING ALL SUCH COPIES OF THE DOCUMENTS
DESCRIBED ABOVE.

 

(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
AS OF THE TERM A-2 LOAN EFFECTIVE DATE, AS TO THE SOLVENCY OF THE BORROWER AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE, AFTER GIVING EFFECT TO THE CONSUMMATION OF
THE DEPUY ACQUISITION, THE BORROWING OF THE TERM A-2 LOANS, THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT OF TRANSACTION FEES
AND EXPENSES RELATED TO THE FOREGOING.

 

(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE AS OF
A RECENT DATE OF THE GOOD STANDING OF EACH OF NEW BEDFORD LLC AND NEW BEDFORD
REAL ESTATE LLC, UNDER THE LAWS OF THE STATE OF DELAWARE, FROM THE SECRETARY OF
STATE OF THE STATE OF DELAWARE.

 

(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFIED REPORTS
FROM AN INDEPENDENT SEARCH SERVICE REASONABLY SATISFACTORY TO IT LISTING ANY
FEDERAL TAX LIEN FILING OR UNIFORM COMMERCIAL CODE FINANCING STATEMENT THAT
NAMES NEW BEDFORD LLC, NEW BEDFORD REAL ESTATE LLC OR DEPUY AS DEBTOR IN ANY
JURISDICTION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND THE RESULTS
THEREOF SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT CONCURRENTLY WITH THE CONSUMMATION OF THE DEPUY
ACQUISITION, ANY LIENS (OTHER THAN PERMITTED LIENS) SECURING ANY ASSETS ACQUIRED
IN CONNECTION WITH THE DEPUY ACQUISITION SHALL BE RELEASED AND ANY RELATED
FILINGS TERMINATED OF RECORD (OR ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE
AGENT MADE THEREFOR).

 

12

--------------------------------------------------------------------------------


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT THAT ALL FILINGS, RECORDINGS,
REGISTRATIONS AND OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE FILING OF
DULY COMPLETED UCC-1 FINANCING STATEMENTS, MORTGAGES AND/OR AMENDMENTS TO
EXISTING MORTGAGES) NECESSARY TO PERFECT THE LIENS CREATED BY THE SECURITY
DOCUMENTS SHALL HAVE BEEN COMPLETED, OR ARRANGEMENTS REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT FOR THE COMPLETION THEREOF SHALL HAVE BEEN MADE.

 

(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF THE TERM
A-2 PRO FORMA BALANCE SHEET AND TERM A-2 PROJECTIONS, EACH OF WHICH SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

(K)           THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED
FINANCIAL COVENANT CALCULATIONS (THE “PRO FORMA COVENANT CALCULATIONS”),
CERTIFIED BY A FINANCIAL OFFICER OF THE BORROWER, DEMONSTRATING THAT ON A PRO
FORMA BASIS (I) AFTER GIVING EFFECT TO THE CONSUMMATION OF THE DEPUY
ACQUISITION, THE BORROWING OF THE TERM A-2 LOANS AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND THE PAYMENT OF TRANSACTION FEES AND EXPENSES
RELATED TO THE FOREGOING, AND (II) BASED UPON INTERNAL, UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY OF
THE MONTH MOST RECENTLY ENDED PRIOR TO THE TERM A-2 LOAN EFFECTIVE DATE FOR
WHICH FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES ARE AVAILABLE,
THE BORROWER IS IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN ARTICLE
VII OF THE CREDIT AGREEMENT.

 

(L)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE TERM A-2 LOAN EFFECTIVE DATE, BOTH IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT TO THE TERM A-2 LOANS TO BE MADE ON SUCH DATE.

 

(M)          THE BORROWER SHALL HAVE PAID (I) TO WACHOVIA OR ITS RESPECTIVE
AFFILIATES THE FEES REQUIRED TO BE PAID TO THEM UNDER THE FEE LETTER FROM
WACHOVIA AND CERTAIN OF ITS RESPECTIVE AFFILIATES TO THE BORROWER, DATED AS OF
NOVEMBER 20, 2007, RELATING TO CERTAIN FEES PAYABLE BY THE BORROWER IN RESPECT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, AND (II) THE OTHER FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND THE LENDERS REQUIRED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT TO BE PAID ON OR PRIOR TO THE TERM A-2 LOAN EFFECTIVE
DATE (INCLUDING FEES AND EXPENSES OF COUNSEL) IN CONNECTION WITH THIS AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(N)           THE ADMINISTRATIVE AGENT AND THE TERM A-2 LOAN LENDERS SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS, CERTIFICATES, OPINIONS AND INSTRUMENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AS IT SHALL HAVE REASONABLY
REQUESTED.

 


ARTICLE VII


 


AFFIRMATION OF OBLIGATIONS


 


7.1           AFFIRMATION OF BORROWER AND SUBSIDIARY GUARANTORS. EACH OF THE
BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS THAT GUARANTY ANY OR ALL OF THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HEREBY APPROVES AND CONSENTS TO
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND AGREES THAT ITS OBLIGATIONS
UNDER THE EXISTING CREDIT AGREEMENT AND THE OTHER

 

13

--------------------------------------------------------------------------------


 


CREDIT DOCUMENTS TO WHICH IT IS A PARTY SHALL NOT BE DIMINISHED AS A RESULT OF
THE EXECUTION OF THIS AMENDMENT. THIS ACKNOWLEDGEMENT BY EACH OF THE BORROWER
AND EACH SUCH SUBSIDIARY GUARANTOR IS MADE AND DELIVERED TO INDUCE THE LENDERS
TO ENTER INTO THIS AMENDMENT, AND EACH OF THE BORROWER AND EACH SUCH SUBSIDIARY
GUARANTOR ACKNOWLEDGES THAT THE LENDERS WOULD NOT ENTER INTO THIS AMENDMENT IN
THE ABSENCE OF THE ACKNOWLEDGEMENTS CONTAINED HEREIN.


 


7.2           LIENS. EACH OF THE BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS
PARTY TO THE EXISTING CREDIT AGREEMENT HEREBY RATIFIES AND CONFIRMS THE GRANT OF
A SECURITY INTEREST IN AND LIEN ON THE COLLATERAL CONTAINED IN THE SECURITY
DOCUMENTS TO WHICH EACH IS A PARTY THAT WERE EXECUTED IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT, WHICH SECURITY INTEREST AND LIEN SHALL CONTINUE IN
FULL FORCE AND EFFECT WITHOUT INTERRUPTION, AND SHALL CONSTITUTE THE SINGLE
GRANT OF A SECURITY INTEREST AND LIEN.


 


ARTICLE VIII


 


MISCELLANEOUS


 


8.1           EFFECT OF AMENDMENT. FROM AND AFTER THE TERM A-2 AMENDMENT DATE,
ALL REFERENCES TO THE CREDIT AGREEMENT SET FORTH IN ANY OTHER CREDIT DOCUMENT OR
OTHER AGREEMENT OR INSTRUMENT SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED, BE
REFERENCES TO THE EXISTING CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND AS
IT MAY BE FURTHER AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED FROM TIME TO TIME.
THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE OR BE DEEMED TO
CONSTITUTE AN AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE CREDIT
AGREEMENT (INCLUDING ANY SCHEDULE OR EXHIBIT) EXCEPT AS EXPRESSLY SET FORTH
HEREIN. EXCEPT AS EXPRESSLY AMENDED HEREBY OR IN THE AFOREMENTIONED SECURITY
DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL REMAIN IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


8.2           CREDIT DOCUMENTS. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THIS AMENDMENT AND EACH OF THE MORTGAGES AND MORTGAGE AMENDMENTS EXECUTED IN
CONNECTION WITH THIS AMENDMENT IS A CREDIT DOCUMENT FOR ALL PURPOSES UNDER THE
CREDIT AGREEMENT AND THE OTHER SECURITY DOCUMENTS.


 


8.3           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


8.4           EXPENSES. THE BORROWER AGREES, ON DEMAND (I) TO PAY ALL REASONABLE
FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, AND (II) TO REIMBURSE
THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, IN
EACH CASE, IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS DELIVERED IN
CONNECTION HEREWITH.


 


8.5           SEVERABILITY. TO THE EXTENT ANY PROVISION OF THIS AMENDMENT IS
PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW OF ANY JURISDICTION, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY AND ONLY IN ANY SUCH JURISDICTION, WITHOUT PROHIBITING OR
INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS OF THIS AMENDMENT IN ANY JURISDICTION.

 

14

--------------------------------------------------------------------------------


 


8.6           SUCCESSORS AND ASSIGNS. THIS AMENDMENT SHALL BE BINDING UPON,
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES HERETO.


 


8.7           CONSTRUCTION. THE HEADINGS OF THE VARIOUS SECTIONS AND SUBSECTIONS
OF THIS AMENDMENT HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY
WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


8.8           COUNTERPARTS; EFFECTIVENESS. THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF
WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AMENDMENT
SHALL BECOME EFFECTIVE UPON THE EXECUTION AND DELIVERY OF A COUNTERPART HEREOF
BY EACH OF THE PARTIES HERETO. A FACSIMILE OF A COUNTERPART EXECUTED BY A PARTY
SHALL BE ACCEPTABLE TEMPORARY EVIDENCE OF THE EXECUTION BY THAT PARTY OF THAT
COUNTERPART.


 

[signatures on following pages]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

 

SYMMETRY MEDICAL INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

Chief Financial Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

RILEY MEDICAL INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

SYMMETRY MEDICAL EVEREST LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

TNCO, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

(signatures continue on following page)

 

 

Signature Page to Waiver, Amendment and

Term A-2 Loan Incremental Term Loan Amendment

to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SPECIALTY SURGICAL
INSTRUMENTATION, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

UCA, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

SYMMETRY MEDICAL SSI REAL ESTATE,
LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

SYMMETRY MEDICAL USA INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

SYMMETRY MEDICAL INTERNATIONAL 
INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

(signatures continue on following page)

 

 

Signature Page to Waiver, Amendment and

Term A-2 Loan Incremental Term Loan Amendment

to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

METTIS GROUP INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

ULTREXX, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

JET ENGINEERING, INC.

 

 

 

By:

/s/ Fred L. Hite

 

 

 

 

SMA REAL ESTATE, LLC

 

 

 

By:

/s/ Fred L. Hite

 

 

 

(signatures continue on following page)

 

 

Signature Page to Waiver, Amendment and

Term A-2 Loan Incremental Term Loan Amendment

to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and
Term A-2 Loan Lender and on behalf of certain
Lenders pursuant to written authorization

 

 

 

 

 

By:

/s/ Kirk Tesch

 

 

 

Vice President

 

 

 

Signature Page to Waiver, Amendment and

Term A-2 Loan Incremental Term Loan Amendment

to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------